Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/30/2021, 03/18/2021 and 12/20/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “command means”  in claims 8 and 9.
This limitations were not interpreted under 112(f) because the specification also uses the term “command means” expressing a function but without providing any structure to execute the function.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may present a sufficient showing that the claim limitation(s) correspond to a specific element to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 10 are rejected under 35 U.S.C. 103 as being unpatentable over Leininger (US 2011/0109093) in view of Bahai (US 2010/0039840).
Regarding Claim1:
Leininger discloses a portable tool with discontinuous operation and comprising: a pneumatic motor (Paragraph 63, Figure 5, Tool housing 115 has a generally concentric center-bore for receiving a cylindrically shaped pre-assembled air motor not numbered); an element driven in motion intermittently by the motor by a kinematic chain (Figure 2, rotor 103 that is rotated upon application of compressed air)  and a generator which is configured to generate electric energy out of the kinetic energy of the element in motion (Figure 6, paragraphs 64 and 65, not numbered generator formed by rotor 103 and stator formed by inductor element 107); at least one supercapacitor capable of storing the electric energy produced by the generator (Paragraphs 67-69 and 111, storage capacitor 113 is a “supercapacitor”). 
Leininger does not disclose at least one battery, said battery being at least charged by the supercapacitor in response to the generator no longer producing electric energy.
Bahai teaches a similar power tool that includes an AC power source (Figure 2, Paragraph 41, AC power source 30 provides an AC voltage 31) including at least one battery, said battery being at least charged by the supercapacitor in response to the generator no longer producing electric energy (Figure 2, Paragraphs 42 and 49, As part of this process, a high energy capacitor, "supercapacitor Cin", is quickly charged, following which the AC power source can be removed while the charged capacitor provides charging power to a battery. As a result, this capacitor, which can be charged in 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Leininger the teachings of Bahai and obtain a power tool with a battery that can be properly charged by means of a “supercapacitor” which can be charged in seconds rather than hours, even when the generator is not operating.

Regarding Claim 2:
Both Leininger and Bahai disclose that the tool further comprises a voltage converter powered by the generator to provide a constant and regulated voltage since the power source provides AC and the storage devices, being batteries or “supercapacitors” require DC (Leininger, Paragraph 68, The single diode provides rectification to half-wave direct current (DC) from raw variable frequency input alternating current (AC) delivered directly by the stator coil 109. Half wave DC is known to be suitable for throughput to a supercapacitor 113, which smooths the rectified current upon discharge to provide generally uniform DC to a load, which in this case would be the battery).

Regarding Claim 3:
Leininger discloses that the generator provides an alternating voltage and is connected to a bridge of rectifier diodes (Paragraph 106, Figure 22, raw fluctuating AC current produced in each stator coil (ST1 and ST2) of the generator upon operation of the pneumatic tool is first passed through low voltage dissipation Schottky diode bridges (DB1 and DB2) is transformed into DC).

Regarding Claims 4 and 6: 
As discussed above for claim 1, the modified invention of Leininger discloses the invention as claimed.
The modified invention of Leininger does not disclose at least one accessory working on electric energy, said accessory being capable of being powered by electric energy stored in said battery.
Leininger teaches a second embodiment on which the energy storage is not a supercapacitor but a rechargeable battery and the power for all the controls and LEDs is taken from the rechargeable battery (Paragraph 69, Alternatives to ultracapacitor 113 may include rechargeable battery such as…), this can provide power for a longer time since in general the supercapacitors do not sustain a load for a long time.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Leininger the teachings of the second embodiment of Leininger and supply power to some accessories from the battery if it is desired that they can operate beyond the time the supercapacitor is discharged.

Regarding Claim 5:
As discussed above for claim 4, the modified invention of Leininger discloses the invention as claimed.
The modified invention of Leininger does not explicitly disclose if the voltage converter is capable of being powered by the battery to provide said accessory with constant and regulated voltage. 
As discussed for Claim 4 and 6 above, Leininger teaches a second embodiment on which the energy storage is not a supercapacitor but a rechargeable battery and the power for all the controls and LEDs is taken from the rechargeable battery. Note that batteries provide a very stable power supply that is adequate for logical circuits or for compliance with USB international protocol, so they can be considered part of a voltage converter providing constant and regulated voltage and in general the supercapacitors do not sustain a load for a long time.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Leininger the teachings of the second embodiment of Leininger and supply power to some accessories that require a very stable power supply from the battery if it is desired that they can operate beyond the time the supercapacitor is discharged.

Regarding Claims 7 to 9:
Leininger discloses a lighting system powered by said supercapacitor and a trigger which, when pressed, triggers movement of the motor; and command means to command the lighting system, the command means turning said lighting system on when said trigger of the tool is pressed (Figure 2, the trigger would be air inlet valve-actuating lever 102. Paragraphs 70 and 91, Figure 14 and the LEDs 304-312 are caused to light whenever the tool is in operation and are powered from the capacitor); also the command means triggers extinguishing of said lighting system at an end of a determined duration after pressure on the trigger of the tool has been relaxed (Paragraph 79, after the initial charge and through the varying time constants of slower RPM, the charged capacitor or cell will continue to deliver relatively uniform DC power to LEDs. At zero RPM, LEDs will remain on brightly for up to about 120 seconds for a 2 Farad capacitor).  

Regarding Claim 10:
Leininger discloses that said tool is an impact wrench (Figure 8, wrench 100).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731